[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 7, 2009
                              No. 08-16312                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 08-20091-CR-JAL

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTHONY CAMPBELL,
a.k.a. Tony,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 7, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Anthony Campbell appeals his sentence of 120 months of imprisonment for
conspiracy to import five kilograms or more of cocaine, 21 U.S.C. §§ 963,

960(b)(1)(B), 952(a), and conspiracy to commit money laundering, 18 U.S.C. §§

1956(h), (a)(2)(A). Campbell challenges the enhancement of his sentence by two

points for his aggravating role in the drug conspiracy and the denial of relief under

the safety valve. We affirm.

                                I. BACKGROUND

      Campbell conspired with other individuals to import and distribute cocaine

from Honduras. During the conspiracy, Campbell telephoned Franklin Bodden

and asked him to fly to Honduras to deliver $28,000 because the amount was too

large to transfer by wire. After Campbell instructed Bodden to conceal the cash

from authorities, Campbell transported Bodden by car to the Miami International

Airport. Campbell reimbursed Bodden $600 for his airfare and gave Bodden $400

in “spending money.”

      Campbell and Bodden were arrested in February 2008. Bodden admitted to

authorities that he had traveled to Honduras to deliver $28,000 for Campbell and

that he knew before the delivery that Campbell trafficked narcotics. Bodden

acknowledged that six to eight months earlier he had transferred by wire $3000 to

Honduras for Campbell.

      Campbell was charged in a nine-count indictment. He later entered a blind



                                          2
plea of guilt to two charges, conspiracy to import five or more kilograms of

cocaine, 21 U.S.C. §§ 963, 960(b)(1)(B), 952(a), and conspiracy to commit money

laundering, 18 U.S.C. §§ 1956(h), (a)(2)(A). The presentence investigation report

provided a base offense level of 32, United States Sentencing Guideline

§2D1.1(a)(3), increased that level by two points for Campbell’s aggravating role in

the criminal activity, id. § 3B1.1(c), and reduced that level by three points for

Campbell’s acceptance of responsibility, id. §3E1.1. Campbell faced a statutory

minimum sentence of 120 months of imprisonment. 21 U.S.C. § 960(b)(1);

U.S.S.G. § 5G1.1(c)(2).

      Both the government and Campbell filed objections to the presentence

report. The government argued that Campbell should receive a four-point

enhancement based on his role as a leader or organizer of an offense that involved

five or more participants. Id. § 3B1.1(a). Campbell objected to the two-point

enhancement recommended in the report and argued that he did not exert any

control or direction over his cohorts and his contact in Honduras organized the

smuggling. Campbell also argued that he was eligible for relief under the safety

valve. Id. § 5C1.2.

      At the sentencing hearing, the government objected to Campbell’s request

for relief under the safety valve. Campbell argued that he did not recruit Bodden to



                                           3
participate in the drug conspiracy but instead had asked Bodden to deliver the

money as a personal favor. Campbell also argued that he never told Bodden that

the money was being used to purchase drugs.

      The district court denied Campbell a four-point enhancement because the

government failed to “establish that [Campbell] was an organizer or leader of

criminal activity that was otherwise extensive or involved five or more

participants.” The district court granted a two-point enhancement because

Campbell “recruited and supervised Franklin Bodden. He brought Bodden into the

conspiracy” and “told [Bodden] he needed him to fly down to Honduras as soon as

possible because he needed the money to get there before the weekend and it was

too much money to wire.” The court also found that “Bodden was not an unwitting

participant.” The court sentenced Campbell to 120 months of imprisonment and

found that “a sentence at the lowest end of the . . . advisory guidelines range, which

is the statutory minimum, . . . [was] sufficient for both punishment and deterrence

of any further criminal activity[.]”

                           II. STANDARD OF REVIEW

      When the district court applies an enhancement for an aggravating role, we

review for clear error the “determination of [the defendant’s] role in the scheme

and de novo [the] application of the guidelines to that role.” United States v.



                                          4
Valladares, 544 F.3d 1257, 1267 (11th Cir. 2008) (quoting United States v. Njau,

386 F.3d 1039, 1041 (11th Cir. 2004)).

                                 III. DISCUSSION

      Campbell presents two related arguments about the enhancement of his

sentence. Campbell argues that the district court clearly erred by finding he played

an aggravating role in the drug conspiracy because he did not recruit Bodden and

Bodden was not a participant in the conspiracy. Campbell also argues that, but for

the findings of fact about his aggravated role, he was entitled to relief under the

safety valve.

      The district court did not err by enhancing Campbell’s sentence. If a

defendant is a manager or supervisor of one or more participants in a criminal

activity, his offense level may be increased by two points. See U.S.S.G. §

3B1.1(c) & n.1. Campbell enlisted and compensated Bodden for transporting drug

money to Honduras. See United States v. Perry, 340 F.3d 1216, 1217–18 (11th

Cir. 2003). “[T]he assertion of control or influence over only one individual [was]

enough to support [Campbell’s] § 3B1.1(c) enhancement.” United States v.

Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000). Bodden was a participant in that

conspiracy because he knew that Campbell trafficked in drugs and agreed to

transport drug money. Because Campbell played an aggravating role in the



                                           5
conspiracy, he was not eligible for relief under the safety valve. U.S.S.G. §

5C1.2(a)(4) & n.5.

                                IV. CONCLUSION

      Campbell’s sentence is AFFIRMED.




                                          6